Case 2:20-cv-00006-DBH Document 38 Filed 04/13/21 Page 1 of 2     PageID #: 183




                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


ERIN PAPKEE,                              )
                                          )
                          PLAINTIFF       )
                                          )
V.                                        )      CIVIL NO. 2:20-CV-06-DBH
                                          )
MECAP, LLC,     ET AL.,                   )
                                          )
                          DEFENDANTS      )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On March 26, 2021, the United States Magistrate Judge filed with the

court, with copies to counsel, his Recommended Decision on Plaintiff’s Motion

to Dismiss & for Sanctions. The time within which to file objections expired on

April 9, 2021, and no objections have been filed. The Magistrate Judge notified

the parties that failure to object would waive their right to de novo review and

appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The defendants’ counterclaims are DISMISSED WITHOUT

PREJUDICE   and the following sanctions are IMPOSED:

      1. The defendants are foreclosed from presenting at trial and in response

to or in support of any dispositive motion any evidence that they were required

to, but did not, provide in their initial disclosures in accordance with Federal
Case 2:20-cv-00006-DBH Document 38 Filed 04/13/21 Page 2 of 2        PageID #: 184




Rule of Civil Procedure 26(a), provided the information was not otherwise known

to the plaintiff.

       2. The defendants are foreclosed from presenting at trial and in response

to or in support of any dispositive motion any evidence that they were required

to, but did not, provide in response to the plaintiff’s written discovery requests,

provided the information was not otherwise known to the plaintiff.

       SO ORDERED.

       DATED THIS 13TH DAY OF APRIL, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                 2
